PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/772,219
Filing Date: 30 Apr 2018
Appellant(s): COMMISSARIAT A L'ENERGIE ATOMIQUE ET AUX ENERGIES ALTERNATIVES et al.



__________________
Michelle E. Tochtrop
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on March 09, 2022.

Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 04 June, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument

Appellant’s Arguments Regarding the rejection of Claim 1

Appellant alleges the Office has failed to consider the state of the art at the time of the invention, failed to establish that one skilled in the art would have a reasonable expectation of success given the knowledge in the art at the time of the invention, and has impermissibly replaced such a consideration with hindsight based only on information gleaned solely from Applicant's specification.  The appellant alleges that at the time of the present invention, the state of the art was such that the coating of an SPS apparatus was believed to be not feasible. As provided for in the Allemand Declaration, one of ordinary skill would have expected that applying a coating to an SPS apparatus would negatively affect the electrical conductivity of the graphite. That is, a skilled artisan would have believed that a coating would negatively affect the operation of the device by limiting the amount of current able to flow through the graphite to the sample contained within, which would be especially true for a silicon carbide (SiC) coating, which being a semi-conductor, one skilled in the art would not have expected to maintain the level of current needed for operation of the SPS device. Therefore, an ordinarily skilled artisan would not to apply a semi-conducting coating to the device.

The Appellant’s first argument (page 7-8) is that the Office’s assertion that Shiotani, which teaches a silicon carbide (SiC) coating on a graphite instrument, would have taught one skilled in the art that a semi-conducting coating could be applied to any graphite instrument for the purposes of oxidation resistance and thermal shock resistance, including an SPS apparatus. This conclusion completely ignores the state of the art at the time of the invention, which has been clearly defined in the Allemand Declaration: "the coating of an SPS apparatus, particularly with silicon carbide (SiC), was largely believed not to be feasible. This is because the application of a coating to an SPS apparatus would have been expected to negatively affect the electrical conductivity of the graphite apparatus, a device intended to be globally conductive. To further this point, Appellant notes that Shiotani's coating was applied to a chemical vapor infiltration (CVI) device. The Allemand Declaration describes that the CVI device does not rely on passing electrical current, without any concern about electrical conduction and how the application of a semi-conductor coating would affect the operation of the instrument. One of ordinary skill in the art at the time of the invention would have been acutely aware of the differences in the operation of these two instruments. Likewise, one of ordinary skill in the art at the time of the invention would have been acutely aware of how the application of a semi-conductor coating would differently affect the operation of the SPS apparatus as compared to the CVI device.

The Appellant’s second argument (page 9) is that even if one skilled in the art would have been motivated to apply a semiconductor coating to an instrument through which current must flow for the instrument to function properly, Shiotani fails to teach or suggest a silicon carbide (SiC) coating having a thickness of 1 to 10 μm. Rather, Shiotani teaches a silicon carbide (SiC) coating of "20 micrometers or more" (para. [0015], and claim 2). In other words, to achieve the advantages of oxidation resistance and thermal shock resistance, Shiotani uses a coating of 2-20x thicker than claimed. Therefore, the combination of reference fails to teach the subject matter of the invention.

Examiner’s Response 

Section A:

Initially the Examiner would like to point out that principal features of the claimed invention of the spark plasma sintering apparatus comprising a die and two pistons are taught by Shen. Shen teaches in Fig. 1 a die of a spark plasma apparatus comprising a die and two pistons (on the top and bottom of sample area) defining a sintering process capable of receiving a powder to be sintered, characterized in that the said die is made of graphite (as shown in the labelling of the die in Fig. 1).  The rejection additionally relies on Shiotani, which teaches a chemical vapor deposition (CVD) apparatus having a silicon carbide (SiC) coating.

In response to Appellant’ first argument, the Examiner notes that Shiotani teaches in Fig. 1 the use of silicon carbide (SiC) coating (element 18) on a part made graphite (element 19) by a chemical vapor deposition (CVD) process.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Shiotani, and combine the coating of silicon carbide (SiC) with the graphite part of Shen, so the coating would provide oxidation resistance protection, thermal shock resistance, and advanced gas impermeability against the graphite part (para. [0016]). Additionally, the appellant argument that silicon carbide (SiC) being a semiconducting material would not be considered in electrically conducting application such as spark plasma sintering apparatus is not persuasive, as thin layers of Silicon carbides (SiC) has demonstrated use in applications such as good hardness, electrical conductivity, thermal conductivity, low thermal expansion rate, good heat resistance, good chemical resistance, etc. since long (e.g., US 3,726,737, filed on Oct 22, 1970; Column 3, lines 41-49).  Therefore, the Examiner respectfully disagrees with the Appellant’s argument.

In response to Appellant’s second argument, the Examiner wants to point out that the Examiner believes that Office actions interpretation of Shiotani is consistent with how a person of ordinary skill in the art would understand Shiotani. Although Shiotani teaches, in one instance, a silicon carbide (SiC) coating of “20 micrometers or more”, Shiotani also teaches that the silicon carbide film thickness would be 5 microns for peeling resistant coating (para. [0022]). Moreover, it would have been obvious to any ordinary artisan that the desired characteristics of oxidation resistance, thermal shock, gas permeability, peeling resistance, and electrical conductivity etc. of the coating would be a function of the coating thickness. It would also have been obvious to any ordinary artisan that the above said characteristics would be optimized, while at the same time maintaining the prime objective of not sacrificing the conduction of electricity, thereby ensuring a thickness which would be enough to provide the said characteristics of oxidation resistance, thermal shock etc., and at the same time thin enough not to negatively impact the conduction of electricity, resulting in an optimized thin coating of silicon carbide.  Therefore, the Examiner takes the position that maintaining the thickness of the silicon carbide layer in the range of 1 to 10 μm as claimed in the instant application would be a matter of optimization that would be performed under routine experimentation.

Appellant’s Arguments Regarding the rejection of Claims 13 and 14

Since the rejection of claim 1 is maintained, and since Appellant submits that the same reasoning are applicable in relation to the cited references, and as there do not appear to be any specific arguments against the rejections of claims 13 and 14, the Examiner believes these dependent claim rejections should also be maintained.

Appellant’s Arguments Regarding the rejection of Claim 3

Since the rejection of claim 1 is maintained, and since Appellant submits that the same reasoning are applicable in relation to the cited references, and as there do not appear to be any specific arguments against the rejections of claim 3, the Examiner believes these dependent claim rejections should also be maintained.

Section B:
Appellant’s Arguments Regarding the rejection of Claims 15 and 16

Since the rejection of claim 1 is maintained, and since Appellant submits that the same reasoning are applicable in relation to the cited references, and as there do not appear to be any specific arguments against the rejections of claims 15 and 16, the Examiner believes these dependent claim rejections should also be maintained.

Section C:
Appellant’s Arguments Regarding the rejection of Claim 18

Since the rejection of claim 1 is maintained, and since Appellant submits that the same reasoning are applicable in relation to the cited references, and as there do not appear to be any specific arguments against the rejections of claim 18, the Examiner believes these dependent claim rejections should also be maintained.

Section D:
Appellant’s Arguments Regarding the rejection of Claim 19

Since the rejection of claim 1 is maintained, and since Appellant submits that the same reasoning are applicable in relation to the cited references, and as there do not appear to be any specific arguments against the rejections of claim 19, the Examiner believes these dependent claim rejections should also be maintained.

Section E:
Appellant’s Arguments Regarding the rejection of Claim 2

Since the rejection of claim 1 is maintained, and since Appellant submits that the same reasoning are applicable in relation to the cited references, and as there do not appear to be any specific arguments against the rejections of claim 2, the Examiner believes these dependent claim rejections should also be maintained.

Appellant’s Arguments Regarding the rejection of Claims 4 and 5 

Since the rejection of claim 1 is maintained, and since Appellant submits that the same reasoning are applicable in relation to the cited references, and as there do not appear to be any specific arguments against the rejections of claims 4, and 5, the Examiner believes these dependent claim rejections should also be maintained.



Section F, G, H, I, and J:

Since the rejection of claim 1 (first set of rejection) is maintained, and since Appellant submits that the same reasoning are applicable in relation to the cited references, and as there do not appear to be any specific arguments against the rejections of claims 1, 13-14, 3, 15-17, 18, 19, 2, 4, and 5 (second set of rejections), the Examiner believes these dependent claim rejections should also be maintained.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/MOHAMMAD M AMEEN/
Examiner, Art Unit 1742

/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742                                                                                                                                                                                                        

Conferees:
/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742                                                                                                                                                                                                                                                                                                                                                                                                    /CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.